Name: Council Regulation (EEC) No 1637/79 of 24 July 1979 amending Regulation (EEC) No 1080/77 on the supply of milk and certain milk products at reduced prices to schoolchildren
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 7 . 79 Official Journal of the European Communities No L 192/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1637/79 of 24 July 1979 amending Regulation (EEC) No 1080/77 on the supply of milk and certain milk products at reduced prices to schoolchildren THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular the second paragraph of Article 26 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 1080/77 of 17 May 1977 on the supply of milk and certain milk products at reduced prices to schoolchildren (3 ), as amended by Regulation (EEC) No 1039/78 (4), provides for a Community contribution to the cost of Member States' programmes for the supply of milk and certain milk products at reduced prices to school ­ children ; Whereas, in order to encourage the consumption of more milk and milk products in schools, it is advis ­ able to bring about a further reduction in prices by increasing the said Community contribution without altering in absolute terms the amount of the manda ­ tory financial contribution by the public authorities in the Member States, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 September 1979 Regulation (EEC) No 1080/77 is hereby amended as follows : 1 . in Article 1 (2) the amount ' 13 units of account per 100 kilograms' shall be replaced by '21-40 ECU per 100 kilograms'. 2 . in Article 2 (5) the expression '33 % ' shall be replaced by '25 %'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1979 . For the Council The President J. GIBBONS (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . (3 ) OJ No L 131 , 26 . 5 . 1977, p. 8 . (4 ) OJ No L 134, 22 . 5 . 1978 , p. 5 .